 
STATE OF SOUTH CAROLINA
)
 
 
)
LOAN AGREEMENT
COUNTY OF SPARTANBURG
)
 


 
           THIS LOAN AGREEMENT (the “Agreement”), made this 28th day of
December, 2007, by and among NEXITY BANK, a banking association with its
principal office and place of business at 1122 Lady Street, Suite 1000,
Columbia, South Carolina 29201 (hereinafter called the “Lender”), and FIRST
NATIONAL BANCSHARES, INC., a South Carolina corporation (hereinafter called the
“Borrower”).


W I T N E S S E T H:


           THAT THE LENDER AND THE BORROWER for consideration, the receipt and
adequacy of which is hereby acknowledged, covenant and agree as follows:


           Section 1.                      The Loan.     Subject to the terms
and conditions and relying upon the representations and warranties set forth in
this Agreement, the Lender agrees to make loans (each, a “Loan” and,
collectively, the “Loans”) to the Borrower at any time and from time to time on
or after the Closing Date and to and including December 31, 2009 (the “Draw
Period”), in an aggregate principal amount not exceeding at any time outstanding
$15,000,000.00.  Subject to the provisions of this Agreement, during the Draw
Period, the Borrower may borrow, repay and reborrow under this Section 1.  On
December 31, 2009, the outstanding principal balance of all Loans shall be
converted to a term loan. The Loan by the Lender to the Borrower shall be
evidenced by the promissory note or notes of the Borrower (each, a "Note" and
collectively, the “Notes”), the terms of the Notes being incorporated by
reference, with interest on so much of such sum as shall have been disbursed and
remain unpaid.  To secure the payment of each Note and to secure the performance
of the Borrower’s covenants contained herein and in the Commitment (as defined
in Section 7 below), the Borrower has given or will give the Lender a first
priority stock pledge agreement satisfactory to the Lender (the “Stock Pledge
Agreement”) covering the outstanding shares of common stock (the “Stock”) of
First National Bank of the South, a national banking association and a wholly
owned Subsidiary of the Borrower (the "Bank"), and described in more detail in
the Stock Pledge Agreement and loan documents given to evidence or secure the
Loan or applicable portion thereof.


           Section 2.                      Use of Loan Proceeds.     The
proceeds of the Loan are to be used to pay cash in exchange for certain shares
of common stock of Carolina National Corporation pursuant to the terms of an
Agreement providing for the merger of Carolina National Corporation with and
into the Borrower, with the Borrower surviving the merger, all as further
described in the filings made by the Borrower with the Securities and Exchange
Commission (the "SEC").


           Section 3.                      Warranties of the Borrower;
Conditions to Disbursement.  Prior to the disbursement of any portion of the
Loan, the Lender must have received, in addition to other requirements set forth
in the Commitment, confirmation of the following warranties from the Borrower,
such confirmation being a condition to disbursement:


(a)              The Borrower is a corporation duly organized, validly existing,
and in good standing under the laws of the State of South Carolina and is
qualified to do business in all jurisdictions where such qualification is
necessary.  The Borrower is registered as a bank holding company with the Board
of Governors of the Federal Reserve System and the South Carolina Board of
Financial Institutions.  The chief executive office of the Borrower and the
principal place of business of the Borrower where the records of the Borrower
are kept are located at 215 North Pine Street, Spartanburg, South Carolina
29302.


 
 

--------------------------------------------------------------------------------

 
(b)              The Bank is a national banking association duly organized,
validly existing, and in good standing pursuant to the laws of the United States
of America and subject to examination by the Office of the Comptroller of the
Currency.  The Borrower owns all the Stock (consisting of One Million One
Hundred Thousand (1,100,000 shares) of the Bank and there are no other
outstanding shares of capital stock and no outstanding options, warrants or
other rights that can be converted into shares of capital stock of the
Bank.  The Bank has all requisite corporate power and authority and possesses
all licenses, permits and authorizations necessary for it to own its properties
and conduct its business as presently conducted.


(c)              Each financial statement of the Borrower or any Subsidiary,
which has been delivered to the Lender, presents fairly the financial condition
of the Borrower or such Subsidiary as of the date indicated therein and the
results of its operations for the periods shown therein.  There has been no
material adverse change, either existing or threatened, in the financial
condition or operations of the Borrower or any Subsidiary since the date of the
most recent financial statements delivered to the Lender or the most recent SEC
report filed with the SEC.


(d)              The Borrower has full power and authority to execute and
perform the Financing Documents.  The execution, delivery, and performance by
the Borrower of the Financing Documents (i) have been duly authorized by all
requisite action by the Borrower, (ii) do not violate any provision of law, and
(iii) do not result in a breach of or constitute a default under any agreement
or other instrument to which the Borrower or any Subsidiary is a party or which
the Borrower or any Subsidiary is bound.  Each of the Financing Documents
constitutes the legal, valid, and binding obligation of the Borrower enforceable
in accordance with its terms.


(e)              Except for the security interest created by this Agreement, the
Borrower owns the Stock free and clear of all liens, charges, and
encumbrances.  The Stock is duly issued, fully paid and non-assessable, and the
Borrower has the unencumbered right to pledge the Stock.


(f)              There is no action, arbitration, or other proceeding at law or
in equity, or by or before any court, agency, or arbitrator, nor is there any
judgment, order, or other decree pending, anticipated, or threatened against the
Borrower or any Subsidiary or against any of their properties or assets which
might have a material adverse effect on the Borrower, any Subsidiary, or their
respective properties or assets, or which might call into question the validity
or enforceability of the Financing Documents, or which might involve the alleged
violation by the Borrower or any Subsidiary of any law, rule or regulation.


(g)              No consent or other authorization or filing with or of any
governmental authority or other public body on the part of the Borrower or any
Subsidiary is required in connection with the Borrower's execution, delivery, or
performance of the Financing Documents; or if required, all such prerequisites
have been fully satisfied.


(h)              None of the transactions contemplated in this Agreement
(including, without limitation, the use of the proceeds of the Loan) will
violate or result in a violation of Section 7 of the Securities Exchange Act of
1934, or any regulations issued pursuant thereto.


(i)              The following are attached as exhibits hereto: true, correct
and complete copies of (i) the Borrower's articles of incorporation as in effect
as of the date hereof (as certified by the South Carolina Secretary of State on
December 27, 2007); (ii) the Bank's charter as in effect as of the date hereof
(as certified by the Office of the Comptroller of the Currency on December 27,
2007); (iii) certificate of existence for the Borrower issued by the South
Carolina Secretary of State on December 27, 2007; (iv) the bylaws of the
Borrower in effect immediately prior to the adoption of the resolutions referred
to below (and such bylaws have not been further altered or amended and have been
in full force and effect at all times since the adoption of such resolutions
through the date hereof); (v) the bylaws of the Bank as of the date hereof; (vi)
resolutions (the "Resolutions") of the Board of Directors of the Borrower
adopted at a duly called meeting on December 17, 2007.  The Resolutions are now
in full force and effect and have not been modified in any respect.  There have
been no further amendments or other documents affecting or altering the
Borrower's or the Bank's articles of incorporation since the date of the
certifications referred to above through the date hereof, and the Borrower and
the Bank have remained in valid existence under the laws of the State of South
Carolina since such dates.


 
 

--------------------------------------------------------------------------------

 
Section 4.                  Covenants of the Borrower. The Borrower hereby
covenants and agrees with the Lender as follows:


Affirmative Covenants:


(a)              The Borrower shall promptly furnish to the Lender:  (i) not
later than 120 days after the end of each fiscal year, audited consolidated
financial statements of the Borrower prepared in accordance with accounting
principles generally accepted in the United States of America ("GAAP") and
certified by an independent accounting firm acceptable to the Lender; (ii) not
later than 45 days after each of the first three quarters of each fiscal year,
unaudited consolidated financial statements of the Borrower, prepared in
accordance with GAAP (subject to changes resulting from normal year-end
adjustments) and certified by the chief financial officer of the Borrower;
(iii) not later than 45 days after the end of each of the first three quarters
of each year, copies of the Call Reports and Problem Asset Summaries of the Bank
for the Fiscal Quarter then ended, in compliance with the requirements of the
governmental regulatory agency which has authority to examine the Borrower
and/or any Subsidiary, all prepared in accordance with the requirements imposed
by the applicable the governmental regulatory agency; (iv) immediately after the
occurrence of a material adverse change in the business, properties, condition,
management, or prospects (financial or otherwise) of the Borrower or any
Subsidiary, including, without limitation, imposition of any letter agreement,
memorandum of understanding, cease and desist order, or other similar regulatory
action involving the Borrower or any Subsidiary, a statement of the Borrower's
chief executive officer or chief financial officer setting forth in reasonable
detail such change and the action which the Borrower or any Subsidiary proposes
to take with respect thereto; (v) from time to time upon request of the Lender,
copies of the Borrower's annual reports and quarterly regulatory reports and
each Subsidiary's annual reports and quarterly regulatory reports, as
applicable; and (vi) from time to time upon request of the Lender, such other
information relating to the operations, business, condition, management,
properties, or prospects of the Borrower or any Subsidiary as the Lender may
reasonably request (including meetings with the Borrower's or Subsidiary's
officers and employees).


(b)              The Borrower and each Subsidiary shall punctually pay and
discharge all taxes, assessments and other governmental charges or levies
imposed upon it or upon its income or upon any of its property, except taxes,
assessments and other charges which are in good faith being timely litigated or
otherwise properly contested by the Borrower or the Subsidiary and as to which
the contestant has established an adequate reserve on its books.


(c)              The Borrower and each Subsidiary shall comply in all material
respects with all requirements of constitutions, statutes, rules, regulations,
and orders and all orders and decrees of courts and arbitrators applicable to it
or its properties.


(d)              The Borrower shall, immediately upon printing, provide the
Lender with a copy of any offering disclosure materials for any stock offering
along with any additional information about commitments for sale of stock
associated with any such offering.


(e)              The Borrower shall furnish the Lender with a copy of the most
recent external loan review for the Bank and Carolina National Bank, a national
bank located in Columbia, South Carolina which is anticipated to become part of
the Bank pending successful completion of the merger described in Section 2
above.


(f)              The Borrower shall pay all costs and expenses incurred by the
Borrower and the Lender in connection with this commitment.


 
 

--------------------------------------------------------------------------------

 
Negative Covenants:


(a)              The Borrower's Capital shall remain at a sufficient level to
maintain a loan/book value of no more than 35%, provided that for purposes of
calculating the loan to book value, such calculation shall be determined based
upon the book value of the Bank.


(b)              The Borrower shall not permit the Bank's Capital as of the end
of any fiscal quarter during the term of this Agreement to be less than "well
capitalized" according to regulatory guidelines­.


(c)              The Borrower's earnings ratio, or Return On Average Assets
shall remain above 0.50% and increase to 0.75% by December 31, 2009.


(d)              The Borrower shall not permit the Allowance for Loan and Lease
Losses of the Bank to be less than 1.00% of its gross loans for each fiscal
quarter until such time as dictated by changes made in the calculation by the
appropriate bank regulatory agency and industry.


(e)              The Borrower shall not permit the ratio of Adjusted
Non-performing Assets to Total Assets of the Bank to exceed 1.50%.


(f)              The Borrower shall not permit the ratio of Non-performing loans
to gross loans of the Bank to exceed 2.00%.


(g)              The Borrower shall not permit the ratio of Net charge-offs to
average loans of the Bank to exceed 0.50%.


(h)              The Borrower shall pay no dividend, without prior Lender
approval, if the loan is in default or if the dividend would create a default
under this Agreement.


(i)              The Borrower shall not, directly or indirectly, become a
guarantor of any obligation of, or an endorser of, or otherwise assume or become
liable upon any notes, obligations, or other indebtedness of any other Person
(other than a Subsidiary) without prior approval by the Lender except in
connection with deposits, repurchase agreements, overdrafts, and other banking
transactions entered into by a Bank Subsidiary in the ordinary course of its
business, including without limitation borrowings of federal funds and Federal
Home Loan Bank advances.  Notwithstanding this provision, the Borrower and the
Lender acknowledge that the projections of the Bank indicate additional earnings
will be generated during the term of the Loan, and that such additional earnings
could be used to service additional debt in the form of trust preferred
securities.  Provided that the Borrower and the Bank are otherwise in compliance
and will remain in compliance with all of the ratio requirements of the Loan,
the Borrower may incur additional debt without the consent of the Lender, with
such additional debt restricted to trust preferred securities.


           Section 5.                      Advances under the Loan.  The Lender
shall not be obligated to make any advance of the Loan to the Borrower unless:


(a)              All representations and warranties of the Borrower contained in
this Agreement or the Note shall be true in all respects on and as of the date
of each advance of the Loan.


(b)              The Borrower and each Subsidiary shall have performed in all
material respects all their agreements and obligations required by the Financing
Documents.


(c)              No material adverse change shall have occurred in the
Borrower's or any Subsidiary's condition (financial or otherwise), or in the
business, properties, assets, liabilities, prospects, or management of the
Borrower or any Subsidiary since the date of this Agreement.


 
 

--------------------------------------------------------------------------------

 
(d)              No Default or event which, with the giving of notice or passage
of time (or both), would constitute a Default under the terms of this Agreement
shall have occurred.


Section 6.                      No Third-Party Beneficiary.  All conditions
precedent to the obligation of the Lender to make the disbursement hereunder are
imposed solely and exclusively for the benefit of the Lender and its
assigns.  No Person other than the Borrower shall, under any circumstances, be
deemed a beneficiary of this Agreement, or any of the terms or conditions
hereof, any or all of which may be freely waived in whole or in part by the
Lender at any time if in its sole discretion it deems it advisable to do so.


           Section 7.                      The Commitment; Incorporation by
Reference.     The terms, conditions, warranties, representations and agreements
contained in that loan commitment, dated December 14, 2007 (the “Commitment”)
are incorporated herein by reference and made a part hereof as fully and
completely as if set out herein verbatim.  If there shall be any conflict
between the terms of this Agreement and the Commitment, the terms of this
Agreement shall control.


           Section 8.                      Events of Default.     The following
shall constitute defaults (each a “default”) hereunder:


                      (i)             The failure of the Borrower to pay when
due any payment of interest or of principal and interest due and payable under
the Note.


                      (ii)            The failure of the Borrower to keep,
perform or observe any covenant, agreement, term or condition herein required to
be kept, performed or observed by the Borrower.


                      (iii)           If the Borrower or the Bank (a)  files a
petition or has a petition filed against it under the Bankruptcy Code or any
proceeding for the relief of insolvent debtors;  (b)  generally fails to pay its
debts as such debts become due;  (c)  has a custodian appointed for the Borrower
or a guarantor or for the assets of any thereof;  (d)  benefits from or is
subject to the entry of any order for relief by any court of
insolvency;  (e)  makes an admission of insolvency seeking relief provided in
the Bankruptcy Code or any other insolvency law;  (f)  makes an assignment for
the benefit of creditors;  (g)  has a receiver appointed, voluntarily or
otherwise, for its property;  (h)  suspends business;  (i)  permits a judgment
in the amount of $50,000.00 or more to be obtained against it which is not
promptly paid or promptly appealed and secured pending appeal;  or (j)  becomes
insolvent, however otherwise evidenced.


                      (iv)           The occurrence of a default under the Stock
Pledge Agreement, the Commitment or any of the Financing Documents.


                      (v)           If any representation or certificate given
or at any time hereafter required to be given hereunder shall be false or
erroneous in any material respect when made.


           Section 9.                      Remedies.     Upon the occurrence of
a default, the Lender may, at its option, declare the entire indebtedness
evidenced by the Note to be immediately due and payable and may exercise each
and every other remedy granted herein, in the Stock Pledge Agreement, in the
Financing Documents, or as otherwise provided by law.  All rights and remedies
of the Lender shall be cumulative and the exercise of one right or remedy shall
not be deemed to be an election of remedies to the exclusion of the exercise of
other rights and remedies.  No failure or delay by the Lender to exercise any
right, power or privilege hereunder shall operate as a waiver of any such right,
power or privilege or preclude any other or future exercise thereof.


 
 

--------------------------------------------------------------------------------

 
           Section 10.                     Agreement to Survive.     This
Agreement shall survive the disbursements of funds under the Note and shall
remain in full force and effect until such time as the Loan shall have been paid
in full.


           Section 11.                     Counterparts.     This Agreement may
be executed in any number of counterparts, all of which taken together shall
constitute but one and the same instrument.


           Section 12.                     Successors and Assigns.     The
covenants, terms and conditions herein contained shall bind (and the benefits
and powers shall inure to) the respective heirs, executors, administrators,
successors and assigns of the parties hereto.  The Borrower, however, shall not
assign its rights or obligations under this Agreement unless such assignment has
been consented to by the Lender in writing.  Whenever used herein, the singular
number shall include the plural, he plural the singular, and the term the
“Lender” shall include any payee of the indebtedness hereby secured and any
transferee of assignee thereof, whether by operation of law or otherwise.


           Section 13.                     Governing Law.This Agreement shall be
governed by and construed in all respects under the laws of the State of South
Carolina.


Definitions.


(a)           "Bank Subsidiaries" means each banking Subsidiary of the Borrower,
now or hereafter in existence, including but not limited to the Bank.


(b)           "Capital" means all capital or all components of capital, other
than any allowance for loan and lease losses and net of any intangible assets,
as defined from time to time by the primary federal regulator of the Borrower,
the Bank, or each of the other Bank Subsidiaries (as the case may be).


(c)           "Financing Documents" means and includes this Agreement, the Note,
the Stock Pledge Agreement, and all other associated loan and collateral
documents including, without limitation, all guaranties, suretyship agreements,
stock powers, security agreements, security deeds, subordination agreements,
exhibits, schedules, attachments, financing statements, notices, consents,
waivers, opinions, letters, reports, records, assignments, documents,
instruments, information and other writings related thereto, or furnished by the
Borrower to the Lender in connection therewith or in connection with any of the
Collateral, and any amendments, extensions, renewals, modifications or
substitutions thereof or therefore.


(d)           "Non-performing loans" means those loans on non-accrual plus all
other loans 90 days or more past due, less the government guaranteed portion of
those loans.


(e)           "Person" means any individual, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.


(f)           "Subsidiary" means each of the Bank Subsidiaries and each other
corporation for which the Borrower has the power, directly or indirectly, to
direct its management or policies or to vote 25% or more of any class of its
voting securities.


(g)           "Tier 1 Capital" means Tier 1 capital as defined by the capital
maintenance regulations of the primary federal bank regulatory agency of the
relevant Bank Subsidiary.


(i)             All accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles in effect from time to time.


 
 

--------------------------------------------------------------------------------

 
           IN WITNESS WHEREOF, this Agreement has been executed under seal by
the parties hereto.
 
 

 

 
BORROWER:
 
FIRST NATIONAL BANCSHARES, INC.
         
 
By:
        Kitty B. Payne     Its: Chief Financial Officer                       
LENDER:
 
NEXITY BANK
           
By:
       Its: Senior Vice President  

                                                                 